Citation Nr: 1531039	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease (referred to as a back disability). 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran asserts unemployability, he is currently employed full time at a rural hospital despite his disability and has made adjustments to his schedule such as working at night to accommodate his issues.  Even if the Veteran has missed up to three months of work, he returned to his full-time employment and testified that he is still employed full-time, these facts do not presently demonstrated individual unemployability of the Veteran.  Accordingly, the Board finds a TDIU is not reasonably raised by the record.  

The Veteran and his wife testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge; a complete transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2011, the Veteran filed a claim for an increased rating for his service-connected back disability due to increased pain and reduced mobility.  Initially, the RO service connected the Veteran for a back disability in a June 1989 rating decision.  In the June 1989 rating decision, the Veteran received an initial 20 percent rating for a back disability effective January 29, 1989.  In the November 2011 rating decision on appeal, the RO continued the 20 percent rating.  
Since the November 2011 rating decision, the Veteran has indicated that there is outstanding evidence that should be obtained in connection with his claim.  At the July 2014 hearing, the Veteran testified that he has received back-related treatment at the VA Medical Center in Tucson, Arizona since 2010 and has taken significant time off of work related to the back disability.  The Board granted the attorney a 60 day extension to provide the Veteran an opportunity to obtain the outstanding treatment records and relevant leave and earnings statements.  To date, the Veteran has only submitted a December 2014 private orthopedic evaluation.  Other outstanding documents discussed at the hearing, and which would have a bearing on the outcome of the claim, have yet to be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit any evidence he may have to substantiate his testimony that he missed work for several weeks between April and June 2014 due to his back condition, such as statements from his supervisor or employer, leave and earnings statements, etc.  He should also submit any documentation he can to corroborate prior or subsequent periods of significant time off work due to his back condition. 

2.  Obtain VA treatment records from the VA Medical Center located in Tucson, Arizona since April 2010.  

3.  After the above development is completed, schedule the Veteran for a VA spine examination to evaluate the current severity of the Veteran's service-connected back disability.  The examiner must review the entire claims file and indicate as such in the examination report.  The examiner should address the Veteran's testimony that he has to use a walker because of his back condition and that he has neurological symptoms in the lower extremities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




